1/20/2015                                                                       TDCJ Offender Details

                                                                                                        TDO Home   New Offender Search
        TEXAS DEPARTMENT OF CRIMINAL JUSTICE                                                   El


   Offender Information Details
     Return to Search list




   SID Number:                                                             08609390

   TDCJ Number:                                                            01778324

   Name:                                                                   CHECO.AL D

   Race:                                                                    H

   Gender:                                                                  M

   DOB:                                                                     1978-03-01

   Maximum Sentence Date:                                                  2280-05-20              CUMULATIVE OFFENSES

   Current Facility:                                                        FERGUSON

   Projected Release Date:                                                  NOT AVAILABLE

   Parole Eligibility Date:                                                2020-05-20

   Offender Visitation Eligible:                                           YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                              Offender is not scheduled for release at
                                                                        this time.

   Scheduled Release Type:                                              Will be determined when release date is
                                                                        scheduled.

   Scheduled Release                                                    Will be determined when release date is
   Location:                                                            scheduled.




       Parole Review Information

   Offense History:
   J Offense                                                     Sentence
http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid= 08609390                                                     1/3
1/20/2015                                                                     TDCJ Offender Details

            Date                   Offense                          Date             County    Case No,      Sentence {YY-
                                                                                                                MM-DD)

                                POSS CHILD
      2010-05-21                                                2012-03-01           HARRIS   131756301010      10-00-00
                               PORNOGRAPHY

                                POSS CHILD
      2010-05-21                                                2012-03-01           HARRIS   131756201010      10-00-00
                               PORNOGRAPHY

                                POSS CHILD
      2010-05-21                                                2012-03-01           HARRIS   131756001010      10-00-00
                               PORNOGRAPHY

                                POSS CHILD
      2010-05-21                                                2012-03-01           HARRIS   131755901010      10-00-00
                               PORNOGRAPHY

                                POSS CHILD
      2010-05-21                                                2012-03-01           HARRIS   131755801010      10-00-00
                               PORNOGRAPHY

                                POSS CHILD
      2010-05-21                                                2012-03-01           HARRIS   131755701010      10-00-00
                               PORNOGRAPHY

                                POSS CHILD
      2010-05-21                                                2012-03-01           HARRIS   131755601010      10-00-00
                               PORNOGRAPHY

                                POSS CHILD
      2010-05-21                                                2012-03-01           HARRIS   131757601010      10-00-00
                               PORNOGRAPHY

                                POSS CHILD
      2010-05-21                                                2012-03-01           HARRIS   131757501010      10-00-00
                               PORNOGRAPHY

                                POSS CHILD
      2010-05-21                                                2012-03-01           HARRIS   131757401010      10-00-00
                               PORNOGRAPHY

                                POSS CHILD
      2010-05-21                                                2012-03-01           HARRIS   131757301010      10-00-00
                               PORNOGRAPHY

                                POSS CHILD
      2010-05-21                                                2012-03-01           HARRIS   131757101010      10-00-00
                               PORNOGRAPHY

                                POSS CHILD
      2010-05-21                                                2012-03-01           HARRIS   131756901010      10-00-00
                               PORNOGRAPHY

                                POSS CHILD
      2010-05-21                                                2012-03-01           HARRIS   131756801010      10-00-00
                               PORNOGRAPHY

                                POSS CHILD
      2010-05-21                                                2012-03-01           HARRIS   131756601010      10-00-00
                               PORNOGRAPHY

                                POSS CHILD
      2010-05-21                                                2012-03-01           HARRIS   131756501010      10-00-00
                               PORNOGRAPHY

                                POSS CHILD
      2010-05-21                                                2012-03-01           HARRIS   131758001010      10-00-00
                               PORNOGRAPHY

                                POSS CHILD
      2010-05-21                                                2012-03-01           HARRIS   131757901010      10-00-00
                               PORNOGRAPHY

                                POSS CHILD
      2010-05-21                                                2012-03-01           HARRIS   131757801010      10-00-00
                               PORNOGRAPHY

                                POSS CHILD
      2010-05-21                                                2012-03-01           HARRIS   131757701010      10-00-00
                               PORNOGRAPHY

      2010-05-21             AGG KIDNAPPING                     2012-03-01           HARRIS   126407601010      20-00-00

                        ATT AGG SEX ASLT CHILD
      2010-05-21                                                2012-03-01           HARRIS   126407501010      19-00-00
                                 U/14

                                POSS CHILD
      2010-05-21                                                2012-03-01           HARRIS   131758801010      10-00-00
                               PORNOGRAPHY

                                POSS CHILD
      2010-05-21                                                2012-03-01           HARRIS   131758601010      10-00-00
                               PORNOGRAPHY


   I 2010-05-21                  POSS CHILD

http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=08609390                                           2/3
1/20/2015                                                                     TDCJ Offender Details

                               PORNOGRAPHY                       2012-03-01          HARRIS   131758501010   10-00-00


                                POSS CHILD
      2010-05-21                                                 2012-03-01          HARRIS   131758401010   10-00-00
                               PORNOGRAPHY

                                POSS CHILD
      2010-05-21                                                 2012-03-01          HARRIS   131758301010   10-00-00
                               PORNOGRAPHY

                                 POSS CHILD
      2010-05-21                                                 2012-03-01          HARRIS   131758201010   10-00-00
                               PORNOGRAPHY

                                POSS CHILD
      2010-05-21                                                 2012-03-01          HARRIS   131758101010   10-00-00
                               PORNOGRAPHY




   I Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin<S>.tdcj.texas.qov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                New Offender Search                   TDCJ Home Page




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=08609390                                      3/3